DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (US 2018/0190204 A1).

Claim 1, Shin (Fig. 1-9) discloses a display panel (10’; Fig. 7), comprising: 
a gate drive circuit (110; Fig. 7), a plurality of scan lines (S21-S2n; Fig. 7) and a plurality of inverted scan lines (S11-S1n; Fig. 7); 
wherein the plurality of inverted scan lines (S11-S1n; Fig. 7) is disposed in parallel (Fig. 7; wherein figure shows both scan lines disposed in parallel) with the plurality of scan lines (S21-S2n; Fig. 7); 
wherein the gate drive circuit (110; Fig. 7) comprises a plurality of cascaded gate drive units (ST1-STn; Fig. 9), and each of the plurality of gate drive units (ST1-STn; Fig. 9) comprises a shift register unit (210; Fig. 9; Fig. 6) and an inverted unit (220; Fig. 9; Fig. 4); and 
wherein in a same one of the plurality of gate drive units (ST1-STn; Fig. 9), the inverted unit (220; Fig. 9; Fig. 4) is electrically connected to the shift register unit (210; Fig. 9; Fig. 6), a scan output terminal (So; Fig. 9) of the shift register unit (210; Fig. 9) is electrically connected to one of the plurality of scan lines (S21; Fig. 9), and an inverted scan output terminal (Sd; Fig. 9) of the inverted unit (220; Fig. 9) is electrically connected to one of the plurality of inverted scan lines (S11; Fig. 9); and 
wherein the scan output terminal (So; Fig. 9) of the shift register unit (210; Fig. 9) outputs a first effective pulse signal (So; Fig. 4; Paragraph [0167]), and the inverted scan output terminal (Sd; Fig. 9) of the inverted unit (220; Fig. 9) outputs a second effective pulse signal (Sd; Fig. 4; Paragraph [0168]); 
wherein a time period (Fig. 4) corresponding to the first effective pulse signal (So; Fig. 4) at least partially overlaps a time period (Paragraph [0124]) corresponding to the second effective pulse signal (Sd; Fig. 4), and a level state of the first effective pulse signal (So; Fig. 4) is opposite to (Fig. 4; wherein figure shows So and Sd are opposite) a level state of the second effective pulse signal (Sd; Fig. 4).  

Claim 2, Shin (Fig. 1-9) discloses wherein the time period (Fig. 4) corresponding to the first effective pulse signal (So; Fig. 4) completely overlaps (Paragraph [0124]) the time period corresponding to the second effective pulse signal (Sd; Fig. 4).  

Claim 4, Shin (Fig. 1-9) discloses wherein an input terminal of the inverted unit (220; Fig. 9) is electrically connected to a scan signal output terminal (So; Fig. 9) of the shift register unit (210; Fig. 9), and the inverted unit (220; Fig. 9) comprises n inverters connected in series (Fig. 4; wherein figure shows a single inverter circuit connected in series similar Applicant’s Figure 10), wherein n is a positive and odd integer (wherein reads on the number 1 which is an odd number and positive).  

Claim 10, Shin (Fig. 1-9) discloses further comprising a plurality of data lines (D1-Dm; Fig. 7), wherein the plurality of data lines (D1-Dm; Fig. 7) and the plurality of scan lines (S1-S2n; Fig. 7) are intersected (Fig. 7; wherein figure shows data lines intersecting scan lines), and the plurality of data lines (D1-Dm; Fig. 7) and the plurality of scan lines (S1-S2n; Fig. 7) intersect to define a plurality of subpixel areas (PXL’; Fig. 7), and the plurality of subpixel areas (PXL’; Fig. 7) are provided with subpixel drive circuits (PXL’; Fig. 8); and 
wherein each of the subpixel drive circuits (PXL’; Fig. 8) comprises a scan signal input terminal (S2i; Fig. 8) and an inverted signal input terminal (S1i; Fig. 8), the scan signal input terminal (S2i; Fig. 8) is electrically connected to a respective one of the plurality of scan lines (S21-S2n; Fig. 7), and the inverted signal input terminal (S1i; Fig. 8) is electrically connected to a respective one of the plurality of inverted scan lines (S11-S1n; Fig. 7).  

Claim 12, Shin (Fig. 1-9) discloses wherein the one of the plurality of scan lines (S22; Fig. 9) and the one of the plurality of inverted scan lines (S12; Fig. 9), which are connected to the same one of the plurality of gate drive units (ST2; Fig. 9), are located (S22 and S21; Fig. 7) between two adjacent rows of subpixel units (PXL’; Fig. 7; wherein figure shows scan lines S12 and S22 located between first and second rows of pixel units).  

Claim 14, Shin (Fig. 1-9) discloses wherein a line width of each of the plurality of scan lines (S21-S2n; Fig. 7) is the same as a line width of each of the plurality of inverted scan lines (S11-S1n; Fig. 7), and a length of each of the plurality of scan lines (S21-S2n; Fig. 7) is the same as a length of each of the plurality of inverted scan lines (S11-S1n; Fig. 7).  

Claim 15, Shin (Fig. 1-9) discloses a display device (Fig. 7), comprising a display panel (10’; Fig. 7) wherein the display panel (10’; Fig. 7) comprises: 
a gate drive circuit (110; Fig. 7), a plurality of scan lines (S21-S2n; Fig. 7) and a plurality of inverted scan lines (S11-S1n; Fig. 7); 
wherein the plurality of inverted scan lines (S11-S1n; Fig. 7) is disposed in parallel (Fig. 7; wherein figure shows both scan lines disposed in parallel) with the plurality of scan lines (S21-S2n; Fig. 7); 
wherein the gate drive circuit (110; Fig. 7) comprises a plurality of cascaded gate drive units (ST1-STn; Fig. 9), and each of the plurality of gate drive units (ST1-STn; Fig. 9) comprises a shift register unit (210; Fig. 9; Fig. 6) and an inverted unit (220; Fig. 9; Fig. 4); and 
wherein in a same one of the plurality of gate drive units (ST1-STn; Fig. 9), the inverted unit (220; Fig. 9; Fig. 4) is electrically connected to the shift register unit (210; Fig. 9; Fig. 6), a scan output terminal (So; Fig. 9) of the shift register unit (210; Fig. 9) is electrically connected to one of the plurality of scan lines (S21; Fig. 9), and an inverted scan output terminal (Sd; Fig. 9) of the inverted unit (220; Fig. 9) is electrically connected to one of the plurality of inverted scan lines (S11; Fig. 9); and 
wherein the scan output terminal (So; Fig. 9) of the shift register unit (210; Fig. 9) outputs a first effective pulse signal (So; Fig. 4; Paragraph [0167]), and the inverted scan output terminal (Sd; Fig. 9) of the inverted unit (220; Fig. 9) outputs a second effective pulse signal (Sd; Fig. 4; Paragraph [0168]); 
wherein a time period (Fig. 4) corresponding to the first effective pulse signal (So; Fig. 4) at least partially overlaps a time period (Paragraph [0124]) corresponding to the second effective pulse signal (Sd; Fig. 4), and a level state of the first effective pulse signal (So; Fig. 4) is opposite to (Fig. 4; wherein figure shows So and Sd are opposite) a level state of the second effective pulse signal (Sd; Fig. 4).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2018/0190204 A1) in view of Sun et al (CN 108399882 A).

Claim 3, Shin discloses the display panel of claim 2.
Shin does not expressly disclose wherein the shift register unit comprises: 
a latch, a first NAND logic operation circuit and a first buffer; 
wherein a clock input terminal of the latch is electrically connected to a first clock terminal of the display panel, and an input terminal of the latch is electrically connected to an output terminal of a latch in an upper-stage shift register unit of the shift register unit; 
wherein a first input terminal of the first NAND logic operation circuit is electrically connected to an output terminal of the latch, a second input terminal of the first NAND logic operation circuit is electrically connected to a second clock terminal of the display panel, an output terminal of the first NAND logic operation circuit is electrically connected to an input terminal of the first buffer, and an output terminal of the first buffer is connected to the one of the plurality of scan lines; 
wherein the inverted unit comprises a first AND logic operation circuit and a second buffer, wherein a first input terminal of the first AND logic operation circuit is electrically connected to the output terminal of the latch, a second input terminal of the first AND logic operation circuit is electrically connected to the second clock terminal of the display panel, an output terminal of the first AND logic operation circuit is electrically connected to an input terminal of the second buffer, and an output terminal of the second buffer is connected to the one of the plurality of inverted scan lines; and 
wherein the first buffer and the second buffer each comprises m inverters connected in series, wherein m is a positive integer.  
Sun (Fig. 2) discloses wherein the shift register unit (Fig. 1) comprises: 
a latch (LA; Fig. 2), a first NAND logic operation circuit (NA1; Fig. 2) and a first buffer (BU1; Fig. 2); 
wherein a clock input terminal (CKV1; Fig. 2) of the latch (LA; Fig. 2) is electrically connected to a first clock terminal (CKV1; Fig. 2) of the display panel (Fig. 16), and an input terminal (IN1x; Fig. 2) of the latch (LA; Fig. 2) is electrically connected to an output terminal (NE; Fig. 1) of a latch in an upper-stage shift register unit of the shift register unit (Fig. 1); 
wherein a first input terminal of the first NAND logic operation circuit (NA1; Fig. 2) is electrically connected to an output terminal of the latch (LA; Fig. 2), a second input terminal of the first NAND logic operation circuit (NA1; Fig. 2) is electrically connected to a second clock terminal (CKV2; Fig. 2) of the display panel (Fig. 16), an output terminal of the first NAND logic operation circuit (NA1; Fig. 2) is electrically connected to an input terminal of the first buffer (BU1; Fig. 2), and an output terminal of the first buffer (BU1; Fig. 2) is connected to the one of the plurality of scan lines (GO1x; Fig. 2); 
wherein the inverted unit (NA2 and BU2; Fig. 2) comprises a first AND logic operation circuit (NA2; Fig. 2) and a second buffer (BU2; Fig. 2), wherein a first input terminal of the first AND logic operation circuit (NA2; Fig. 2) is electrically connected to the output terminal of the latch (LA; Fig. 2), a second input terminal of the first AND logic operation circuit (NA2; Fig. 2) is electrically connected to the second clock terminal (CKV2; Fig. 2) of the display panel (Fig. 16), an output terminal of the first AND logic operation circuit (NA2; Fig. 2) is electrically connected to an input terminal of the second buffer (BU2; Fig. 2), and an output terminal of the second buffer (BU2; Fig. 2) is connected to the one of the plurality of inverted scan lines (FPO1x; Fig. 2); and 
wherein the first buffer (BU1; Fig. 2) and the second buffer (BU2; Fig. 2) each comprises m inverters connected in series (Fig. 2; wherein figure shows three inverters connected in series), wherein m is a positive integer (Fig. 2; wherein figure shows three inverters).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Shin’s display panel by applying shift register unit, as taught by Sun, so to use a display panel with shift register unit for providing existing display module integrating function of fingerprint identification and fingerprint identification reusable display scanning of the driving circuit, the frame, the packet is provided to the drive circuit, so as to realize the fingerprint recognition, part of the driver circuit unit group to realize the area scanning, save power consumption, but also can quickly finish the fingerprint scan to obtain fingerprint identification result to improve reaction speed of fingerprint identification (Page 3 of Translation).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2018/0190204 A1) in view of Fu et al (CN 107767809 A; See US 2020/0160769 A1 for official translation and rejection citations).

Claim 5, Shim discloses the display panel of claim 4.
Shim does not expressly disclose wherein the shift register unit comprises: 
a latch, a first NAND logic operation circuit and a first buffer, 
wherein a clock input terminal of the latch is electrically connected to a first clock terminal of the display panel, and an input terminal of the latch is electrically connected to an output terminal of a latch in an upper-stage shift register unit of the shift register unit; 
wherein a first input terminal of the first NAND logic operation circuit is electrically connected to an output terminal of the latch, a second input terminal of the first NAND logic operation circuit is electrically connected to a second clock terminal of the display panel, an output terminal of the first NAND logic operation circuit is electrically connected to an input terminal of the first buffer, and an output terminal of the first buffer is connected to the one of the plurality of scan lines; and 
the first buffer comprises m inverters connected in series, wherein m is a positive integer; and 
wherein the inverted unit comprises a first inverter, an input terminal of the first inverter is electrically connected to the output terminal of the first buffer, and an output terminal of the first inverter is connected to the one of the plurality of inverted scan lines.  
Fu (Fig. 5) discloses wherein the shift register unit (Fig. 5) comprises: 
a latch (G1, G2, and FS1; Fig. 5), a first NAND logic operation circuit (AF; Fig. 5) and a first buffer (FS2; Fig. 5), 
wherein a clock input terminal (VCKB; Fig. 5) of the latch (G1, G2, and FS1; Fig. 5) is electrically connected to a first clock terminal (VCKB; Fig. 5) of the display panel (Fig. 10), and an input terminal of the latch (G1, G2, and FS1; Fig. 5) is electrically connected to an output terminal (STV_N-1; Fig. 5) of a latch in an upper-stage shift register unit of the shift register unit (Fig. 10); 
wherein a first input terminal of the first NAND logic operation circuit (AF; Fig. 5) is electrically connected to an output terminal of the latch (G1, G2, and FS1; Fig. 5), a second input terminal of the first NAND logic operation circuit (AF; Fig. 5) is electrically connected to a second clock terminal (VCK; Fig. 5) of the display panel (Fig. 10), an output terminal of the first NAND logic operation circuit (AF; Fig. 5) is electrically connected to an input terminal of the first buffer (FS2; Fig. 5), and an output terminal of the first buffer (FS2; Fig. 5) is connected to the one of the plurality of scan lines (GateA1; Fig. 5); and 
the first buffer (FS2, FC1, and FC2; Fig. 5) comprises m inverters connected in series (FC1 and FC2; Fig. 5), wherein m is a positive integer (Fig. 5; wherein figure shows at least two inverters connected in series); and 
wherein the inverted unit (FC3 and FC4; Fig. 5) comprises a first inverter (FC3 and FC4; Fig. 5), an input terminal of the first inverter (FC3; Fig. 5) is electrically connected to the output terminal of the first buffer (FS2; Fig. 5), and an output terminal of the first inverter (FC4; Fig. 5) is connected to the one of the plurality of inverted scan lines (GateB1; Fig. 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Shim’s display panel by applying shift register unit, as taught by Fu, so to use a display panel with shift register unit for providing a gate driving sub-circuit, a driving method, and a gate driving circuit, which can solve the problem in the related art that the gate driving unit can only output one gate driving signal, and cannot be used with the memory integrated pixel unit, and cannot provide two gate driving signals that are used for driving the memory integrated pixel unit and do not interfere with each other (Paragraph [0034]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2018/0190204 A1) in view of Sun et al (CN 108806581 A).

Claim 6, Shin (Fig. 1-9) discloses wherein the inverted unit (220; Fig. 9) comprises a first inverter (Fig. 4), an input terminal of the first inverter (220; Fig. 9) is electrically connected to the scan output terminal (So; Fig. 9) of the shift register unit (210; Fig. 9), and an output terminal (Sd; Fig. 9) of the first inverter (220; Fig. 9) is connected to the one of the plurality of inverted scan lines (S11; Fig. 9).  
Shin does not expressly disclose wherein the shift register unit comprises: 
a node control subunit, a node charging subunit, a scan control subunit, an output subunit and a reset subunit; 
wherein the node control subunit is configured to control a level of a signal of a first node to be opposite to a level of a signal of a second node according to the signal of the first node or the signal of the second node; 
wherein the output subunit is configured to provide a signal of a first clock terminal of the display panel for the scan output terminal of the shift register unit under control of a signal of the first node, or provide a signal of a first reference voltage terminal of the display panel for the scan output terminal under control of a signal of the second node; 
wherein the node charging subunit is electrically connected to a first control output terminal of the display panel, and the node charging subunit is configured to provide a signal of an input node for the first node under control of a signal of the first control output terminal of the display panel; 
wherein the scan control subunit is configured to provide a signal of a forward scan input terminal of the display panel for the input node under control of a signal of a forward scan control terminal of the display panel, or provide a signal of an inverse scan input terminal of the display panel for the input node under control of a signal of an inverse scan control terminal of the display panel; 
wherein the reset subunit is electrically connected to a reset control terminal of the display panel; and 
the reset subunit is configured to reset a potential of the first node under control of a signal of the reset control terminal of the display panel, and provide a signal of a second reference voltage terminal of the display panel for the second node.
Sun (Fig. 6) discloses wherein the shift register unit (Fig. SR1x; Fig. 6) comprises: 
a node control subunit (M10, M11, and M12; Fig. 6), a node charging subunit (M8; Fig. 6), a scan control subunit (M4 and M5; Fig. 6), an output subunit (M6 and M7; Fig. 6) and a reset subunit (M14 and M9; Fig. 6); 
wherein the node control subunit (M10, M11, and M12; Fig. 6) is configured to control a level of a signal of a first node (N2; Fig. 6) to be opposite to a level of a signal of a second node (N1; Fig 6) according to the signal of the first node (N2; Fig. 6) or the signal of the second node (N1; Fig. 6); 
wherein the output subunit (M6 and M7; Fig. 6) is configured to provide a signal of a first clock terminal (Out1; Fig. 6; wherein discloses out1 receives a clock pulse) of the display panel (Fig. 12) for the scan output terminal (Gout1; Fig. 6) of the shift register unit (Sr1x; Fig. 6) under control of a signal of the first node (N2; Fig. 6), or provide a signal of a first reference voltage terminal (VGL; Fig. 6) of the display panel (Fig. 12) for the scan output terminal (Gout1; Fig. 6) under control of a signal of the second node (N1; Fig. 6); 
wherein the node charging subunit (M8; Fig. 6) is electrically connected to a first control output terminal (Set1; Fig. 6) of the display panel (Fig. 12), and the node charging subunit (M8; Fig. 6) is configured to provide a signal of an input node (Sout; Fig. 6) for the first node (N2; Fig. 6) under control of a signal of the first control output terminal (Set1; Fig. 6) of the display panel (Fig. 12); 
wherein the scan control subunit (M4 and M5; Fig. 6) is configured to provide a signal of a forward scan input terminal (U2D; Fig. 6) of the display panel (Fig. 12) for the input node (Sout; Fig. 6) under control of a signal of a forward scan control terminal (INF1; Fig. 6) of the display panel (Fig. 12), or provide a signal of an inverse scan input terminal (D2U; Fig. 6) of the display panel (Fig.12) for the input node (Sout; Fig. 6) under control of a signal of an inverse scan control terminal (INB1; Fig. 6) of the display panel (Fig. 12); 
wherein the reset subunit (M9 and M14; Fig. 6) is electrically connected to a reset control terminal (15; Fig. 6) of the display panel (Fig. 12); and 
the reset subunit (M9; Fig. 6) is configured to reset a potential of the first node (N2; Fig. 6) under control of a signal of the reset control terminal (15; Fig. 6) of the display panel (Fig. 12), and provide (M14; Fig. 6) a signal of a second reference voltage terminal (VGH; Fig. 6) of the display panel (Fig. 12) for the second node (N1; Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Shin’s display panel by applying a shift register unit, as taught by Sun, so to use a display panel with shift register unit for providing a new scan driving circuit and a display panel of the scanning drive circuit, to reduce the area of the scanning driving circuit occupies a display panel frame area into this field, technical problem to be solved (See Summary of invention).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2018/0190204 A1) in view of Tan et al (CN 104361853 A).

Claim 7, Shim discloses the display panel of claim 1.
Shim does not expressly disclose wherein the shift register unit comprises: 
a latch, a first NAND logic operation circuit and a first buffer; 
wherein a clock input terminal of the latch is electrically connected to a first clock terminal of the display panel, and an input terminal of the latch is electrically connected to an output terminal of a latch in an upper-stage shift register unit of the shift register unit; 
wherein a first input terminal of the first NAND logic operation circuit is electrically connected to an output terminal of the latch, a second input terminal of the first NAND logic operation circuit is electrically connected to a second clock terminal of the display panel, an output terminal of the first NAND logic operation circuit is electrically connected to an input terminal of the first buffer, and an output terminal of the first buffer is connected to the one of the plurality of scan lines; 
wherein the inverted unit comprises a third buffer, the output terminal of the first NAND logic operation circuit is electrically connected to an input terminal of the third buffer, and an output terminal of the third buffer is connected to the one of the plurality of inverted scan lines; and 
wherein the first buffer comprises m+1 inverters connected in series, and the third buffer comprises m inverters connected in series, wherein m is a positive integer.  
Tan (Fig. 2 and 7) discloses wherein the shift register unit (Fig. 2) comprises: 
a latch (22; Fig. 2), a first NAND logic operation circuit (NAND; Fig. 2) and a first buffer (N2, N3, and N4; Fig. 2), 
wherein a clock input terminal (CKB; Fig. 2) of the latch (22; Fig. 2) is electrically connected to a first clock terminal (CKB; Fig. 2) of the display panel (wherein discloses a display device), and an input terminal of the latch (22; Fig. 2) is electrically connected to an output terminal (Fig. 4) of a latch in an upper-stage shift register unit of the shift register unit (Fig. 4); 
wherein a first input terminal of the first NAND logic operation circuit (NAND; Fig. 2) is electrically connected to an output terminal of the latch (22; Fig. 2), a second input terminal of the first NAND logic operation circuit (NAND; Fig. 2) is electrically connected to a second clock terminal (CK; Fig. 2) of the display panel (wherein discloses a display device), an output terminal of the first NAND logic operation circuit (NAND; Fig. 2) is electrically connected to an input terminal of the first buffer (N2-N4; Fig. 2), and an output terminal of the first buffer (N2-N4; Fig. 2) is connected to the one of the plurality of scan lines (Gate Out_N; Fig. 2); and 
wherein the inverted unit (N2 and N3; Fig. 2) comprises a third buffer (N2 and N3; Fig. 2), the output terminal of the first NAND logic operation circuit (NAND; Fig. 2) is electrically connected to an input terminal of the third buffer (N2 and N3; Fig. 2), and an output terminal of the third buffer (N2 and N3; Fig. 2) is connected to the one of the plurality of inverted scan lines (/Out_stv; Fig. 2; /Out_1; Fig. 7); and 
wherein the first buffer (N2-N4; Fig. 2) comprises m+1 inverters connected in series (N2-N4; Fig. 2), and the third buffer (N2 and N3; Fig. 2) comprises m inverters connected in series (N2 and N3; Fig. 2), wherein m is a positive integer (Fig. 2; wherein figure shows at least two inverters connected in series).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Shin’s display panel by applying shift register unit, as taught by Tan, so to use a display panel with shift register unit for providing a shift register unit, a shift register, a gate driving circuit and a display device so as to reduce the power consumption of the gate drive circuit (Page 1 of translation).

Claim 8, Tan (Fig. 2 and 7) discloses wherein the first buffer (N2-N4; Fig. 2) comprises a second inverter (N2; Fig. 2), a third inverter (N3; Fig. 2) and a fourth inverter (N4; Fig. 2); 
wherein an input terminal of the second inverter (N2; Fig. 2) is electrically connected to the output terminal of the first NAND logic operation circuit (NAND; Fig. 2), an output terminal of the second inverter (N2; Fig.2) is electrically connected to an input terminal of the third inverter (N3; Fig. 2), an output terminal of the third inverter (N3; Fig. 2) is electrically connected to an input terminal of the fourth inverter (N4; Fig. 2), and an output terminal of the fourth inverter (N4; Fig. 2) is connected to the one of the plurality of scan lines (Gate Out_N; Fig. 2); 
wherein the third buffer (N2 and N3; Fig. 2) comprises a fifth inverter (N2; Fig. 2) and a sixth inverter (N3; Fig. 2); 
wherein an input terminal of the fifth inverter (N2; Fig. 2) is electrically connected to the output terminal of the first NAND logic operation circuit (NAND; Fig. 2), an output terminal of the fifth inverter (N2; Fig. 2) is electrically connected to an input terminal of the sixth inverter (N3; Fig. 2), and an output terminal of the sixth inverter (N3; Fig. 2) is connected to the one of the plurality of inverted scan lines (/Out_stv; Fig. 2; /Out_1; Fig. 7); and 
wherein the second inverter (N2; Fig. 2; for Gate Out_N) is multiplexed as the fifth inverter (N2; Fig. 2; for /Out_stv), and the third inverter (N3; Fig.2; for Gate Out_N) is multiplexed as the sixth inverter (N3; Fig. 2; for /Out_stv).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Shin’s display panel by applying shift register unit, as taught by Tan, so to use a display panel with shift register unit for providing a shift register unit, a shift register, a gate driving circuit and a display device so as to reduce the power consumption of the gate drive circuit (Page 1 of translation).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2018/0190204 A1) in view of Chiang et al (US 2009/0033642 A1).

Claim 9, Shin discloses the display panel of claim 1.
Shin does not expressly disclose wherein the plurality of inverted scan lines is floating.  
Chiang (Fig. 1 and 2) discloses wherein the plurality of inverted scan lines (VoutB; Fig. 1) is floating (Fig. 1; wherein figure shows output terminal VoutB for the last shift register unit to be floated).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Shin’s display panel by applying a floating terminal, as taught by Chiang, so to use a display panel with a floating terminal for providing a shift register outputs signals having substantially no overlap with adjacent signals (Abstract).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2018/0190204 A1) in view of Lan et al (CN 102087844 A).

Claim 11, Shin discloses the display panel of claim 10.
Shin does not expressly disclose wherein each of the subpixel drive circuits comprises an N-type thin film transistor, a P-type thin film transistor and a capacitor; 
wherein a control terminal of the N-type thin film transistor is electrically connected to the respective one of the plurality of scan lines, a first electrode of the N-type thin film transistor is electrically connected to a respective one of the plurality of data lines, a second electrode of the N-type thin film transistor is electrically connected to a first electrode plate of the capacitor, and a second electrode plate of the capacitor is electrically connected to a fixed voltage terminal; and 
wherein a control terminal of the P-type thin film transistor is electrically connected to the respective one of the plurality of inverted scan lines, a first electrode of the P-type thin film transistor is electrically connected to the first electrode of the N-type thin film transistor, and a second electrode of the P-type thin film transistor is electrically connected to the second electrode of the N-type thin film transistor.  
Lan (Fig. 6) discloses wherein each of the subpixel drive circuits (Fig. 6) comprises an N-type thin film transistor (20222; Fig 6; wherein discloses N-type thin film transistor), a P-type thin film transistor (6024; Fig. 6; wherein discloses a P-type thin film transistor) and a capacitor (20224 and 20225; Fig. 6); 
wherein a control terminal of the N-type thin film transistor (20222; Fig. 6) is electrically connected to the respective one of the plurality of scan lines (Gj; Fig. 6), a first electrode of the N-type thin film transistor (20222; Fig. 6) is electrically connected to a respective one of the plurality of data lines (Si; Fig. 6), a second electrode of the N-type thin film transistor (20222; Fig. 6) is electrically connected to a first electrode plate of the capacitor (20224 and 20225; Fig. 6), and a second electrode plate of the capacitor (20224 and 20225; Fig. 6) is electrically connected to a fixed voltage terminal (CE; Fig. 6); and 
wherein a control terminal of the P-type thin film transistor (6024; Fig. 6; wherein discloses a P-type thin film transistor) is electrically connected to the respective one of the plurality of inverted scan lines (IGj; Fig. 6), a first electrode of the P-type thin film transistor (6024; Fig. 6) is electrically connected to the first electrode of the N-type thin film transistor (20222; Fig. 6), and a second electrode of the P-type thin film transistor (6024; Fig. 6) is electrically connected to the second electrode of the N-type thin film transistor (20222; Fig. 6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Shin’s display panel by applying subpixel drive circuits, as taught by Lan, so to use a display panel with subpixel drive circuits for providing the compensation circuit provided by this invention not only can improve the flicker phenomenon of a liquid crystal panel and does not reduce the charge capacity and increasing parasitic resistance-capacitance delay of the first thin film transistor, suitable for liquid crystal panel with high frame frequency (high frame rate) (Paragraph [0005]).

Claim 13, Shin discloses the display panel of claim 1.
Shin does not expressly disclose wherein the plurality of scan lines and the plurality of inverted scan lines are located in a same metal layer.  
Lan (Fig. 6) discloses wherein the plurality of scan lines (Gj; Fig. 6) and the plurality of inverted scan lines (IGj; Fig. 6) are located in a same metal layer (Fig. 6; wherein figure shows both gate lines arranged in the same layer).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Shin’s display panel by applying subpixel drive circuits, as taught by Lan, so to use a display panel with subpixel drive circuits for providing the compensation circuit provided by this invention not only can improve the flicker phenomenon of a liquid crystal panel and does not reduce the charge capacity and increasing parasitic resistance-capacitance delay of the first thin film transistor, suitable for liquid crystal panel with high frame frequency (high frame rate) (Paragraph [0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        12/02/2022